Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on December 18, 2021.  Application No. 16/606,495, filed October 18, 2019, is a Continuation-In-Part of PCT/CN2019/085350, filed April 30, 2019, and claims foreign priority to Chinese Applications Nos. CHINA 201810411330.8, filed May 2, 2018; and CHINA 201811225757.5, filed October 21, 2018.  Claims 1-17 are pending.  
Species Election
Applicant’s election without traverse of the Sphk2 inhibitor of claim 16, in the reply filed on December 28, 2021, is acknowledged.
	Claims 1-17 are examined below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., 2006/0270631 A1, in view of Adamiak et al., 8(39) Oncotarget 65599 -65600 (2017). Smith teaches treating and/or alleviating a disease or disorder “related” to hematopoietic dysfunction and/or hematopoietic injury in a subject in need thereof, comprising attenuating an expression and/or function of SphK2 in a hematopoietic stem cell and/or progenitor cell (HSPC) in said subject using the sphingosine kinase inhibitor ABC294640 (i.e., the elected species). (See ‘631 publc’n, Fig. 1; Smith et al., ‘631 publc’n, para. [0003], Field of the Invention; see also Id., para. [0004], A. The role of sphingosine kinase (SK) in angiogenic diseases.)  The difference between the prior art and present invention is the use of a SphK2 inhibitor for the treatment of hematopoietic dysfunction.  
Adamiak teaches that Sphk2 inhibition results in increased S1P levels.  Adamiak et al., Abstract, p. 65588.  Sphk2 inhibition increases plasma levels of S1P in the egress of hematopoietic stem progenitor cells.  Id.  Accordingly, all the elements of the present invention were known in the art at the time of the invention. 
It would have been obvious to the ordinary artisan at the time of the invention to combine the teachings of Smith and Adamiak to arrive at the method of treating diseases or disorders related to hematopoietic dysfunction and /or hematopoietic injury with a reasonable expectation of success.  Smith teaches that ABC294640 is a known Sphk2 inhibitor.  Adamiak teaches that Sphk2-inhibition results increased plasma S1P levels resulting in the egress of hematopoietic stem progenitor cells.  Accordingly, the ordinary artisan would reasonably expect the ABC294640 Sphk2 inhibitor of Smith to increase plasma S1P levels resulting in the egress of hematopoietic stem progenitor cells.  

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 13-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating and/or alleviating a disease or disorder related to hematopoietic dysfunction and/or injury; the specification does not reasonably provide enablement for preventing a disease or disorder related to hematopoietic dysfunction and/or injury.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Factors to be considered when determining whether claims in an application for patent are enabling include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.08, citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  

Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625